Citation Nr: 1455846	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  10-01 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran performed active military service from September 2000 to April 2002. 

This appeal arises to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Of note, the issue of TDIU was found in a January 2012 Board decision to have been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised, based on the Veteran's allegation that he was unable to work based on his left knee disability. 

The Veteran was afforded a Board hearing in August 2011.  A copy of the hearing transcript has been associated with the record.

In January 2012, the issue of entitlement to TDIU was remanded by the Board for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2011, the Veteran testified at a videoconference hearing held at the RO in Detroit, Michigan.  A transcript of the hearing has been associated with the Veteran's claims folder.  Unfortunately, the judge who conducted that hearing has since retired from the Board.  In October 2014, the Board sent the Veteran a letter informing him of this fact, and asking him if he wished to attend another hearing before a Veterans Law Judge who would render a determination in his case.  He responded that he wished to appear at an in-person hearing at his local RO. 




Accordingly, this case is remanded to the RO for the following action:

Schedule the Veteran for an in-person hearing before a Veterans Law Judge at the RO in Detroit, Michigan.  The Veteran and his current representative should be notified of the date and time of the hearing.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






